DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e).  The provisional application being filed August 19, 2019, as Application No. 62/888,767.

Information Disclosure Statement
The information disclosure statement filed December 10, 2020 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on August 8, 2020.  These drawings are approved.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because it contains more than 150 words.  The applicant should reduce the number of words to 50-250 in order to provide the abstract with proper language.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 11, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lettini et al (Pat Num 3,922,050, herein referred to as Lettini) in view of Zhang et al (CN108666772, herein referred to as Zhang).  Lettini discloses an electrical connection system (Figs 1-8) having an electrical terminal that provides a low galvanic emf, wherein the terminal has good torque, axial load characteristics, and does not require access to both sides of the terminal (Col 3, lines 45-55).  Specifically, with respect to claim 1, Lettini discloses an electrical connection system (Fig 2) comprising a mounting stud (47) having a base (43) configured for mounting to a conductive surface (Col 8, lines 57-62), at least one ring-shaped lug (55) configured for being positioned on the mounting stud (47) for surrounding the mounting stud (47), wherein the ring-shaped lug (55) being formed of an electrically conductive material (Col 8, lines 67-69) and including an interior channel (internal channel in which the stud extends) extending around the inside diameter thereof (Fig 2),  and a locking cap (57) configured for positioning on the mounting stud (47) over the at least one ring-shaped lug (55), wherein the locking cap (57) further configured for locking with the mounting stud (47) for securing the ring-shaped lug (55) on the mounting stud (47) for a secure electrical connection (Col 8, lines 57-62).   With respect to claim 2, Lettini discloses that the electrical connection system (Fig 2) further comprises a seal (56) positioned between the ring-shaped lug (55) and the locking cap (57) for sealing the ring-shaped lug (55) with the mounting stud (47).   With respect to claim 3,  Lettini discloses the mounting stud (47) includes a base (43), wherein the system (Fig 2) further comprising a seal (50) positioned between the ring-shaped lug (55) and base (43) for sealing the ring-shaped lug (55) with the mounting stud (47).   With respect to claim 14, Lettini discloses an electrical connection system (Fig 2) comprising a mounting stud (47) having a base (43) configured for mounting to a conductive surface (Col 8, lines 57-62), at least one ring-shaped lug (55) configured for being positioned on the mounting stud (47) for surrounding the mounting stud (47) and wherein the ring-shaped lug (55) being formed of an electrically conductive material (Col 8, lines 67-69) and including an interior channel (internal channel in which the stud extends) extending around the inside diameter thereof (Fig 2),  and a locking cap (57) configured for positioning on the mounting stud (47) over the at least one ring-shaped lug (55), wherein the locking cap (57) further configured for locking with the mounting stud (47) for securing the ring-shaped lug (55) on the mounting stud (47) for a secure electrical connection (Col 8, lines 57-62). 
	Lettini doesn’t necessarily disclose the system having a contact spring seated within the interior channel, the contact spring being electrically conductive and dimensioned to extend radially inwardly from the channel and contact the mounting stud when the ring-shaped lug is positioned thereon, the contact spring configured to at least partially collapse in the radial direction and to provide a spring bias against the mounting stud for providing an electrical connection between the ring-shaped lug and mounting stud (claim 1), nor the ring-shaped lug includes opposing faces, a groove being formed in at least one face of the ring-shaped lug for receiving at least a portion of the seal for sealing the ring-shaped lug with the mounting stud (claims 4 & 16), nor the electrical connection system further comprising a spring positioned in the locking cap and configured for engaging the mounting stud for locking the locking cap with the mounting stud (claim 11), nor the electrical connection system further comprising a bayonet groove formed in the mounting stud, the locking cap including at least one pin for engaging the bayonet groove to lock the locking cap with the mounting stud (claim 12), nor the ring-shaped lug being formed of an electrically conductive material and including a plurality of interior channels extending around the inside diameter thereof; a plurality of contact springs seated within a respective interior channel, the contact springs being electrically conductive and dimensioned to extend radially inwardly from the channel and contact the mounting stud in several positions when the ring-shaped lug is positioned thereon, the contact springs configured to at least partially collapse in the radial direction and to provide a spring bias against the mounting stud for providing electrical connections between the ring-shaped lug and mounting stud (claim 14).
	Zhang teaches an electrical connection system (Figs 1-7) that is more stable, especially in the case of electrical connection used in dynamic load and vibrations environment conditions, effectively avoiding abnormalities such as failure or collapse of the electrical connection caused by loose connection, and greatly enhancing the reliability and service life of the electrical connection (Paragraph 61).  Specifically, with respect to claims 4, 11, 14, and 16, Zhang discloses a ring-shaped lug (10, Fig 1) being formed of an electrically conductive material (Paragraph 75) and including a plurality of interior channels (top and bottom 121, as shown in Fig 5) extending around the inside diameter thereof (Fig 5); a plurality of contact springs (top and bottom 11) seated within a respective interior channel (top and bottom 121), wherein the contact springs (top and bottom 11) being electrically conductive (Paragraph 75) and dimensioned to extend radially inwardly from the channel (top and bottom 121) and contact the mounting stud (20 as shown in Figs 7-8) in several positions when the ring-shaped lug (30) is positioned thereon (Figs 7-8), wherein the contact springs (top and bottom 11) are configured to at least partially collapse in the radial direction and to provide a spring bias against the mounting stud (20) for providing electrical connections between the ring-shaped lug (10) and mounting stud (20, Paragraph 75).  With respect to claims 4 & 16, Zhang teaches that the ring-shaped lug (10) includes opposing faces (Fig 5), a groove (121) being formed in at least one face of the ring-shaped lug (10) for receiving at least a portion of the seal (30) for sealing the ring-shaped lug (10) with the mounting stud (30, Paragraphs 45-77).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the electrical connection systems of Lettini to comprise the ring shape lug configuration as taught by Zhang because Zhang teaches that such a configuration provides an electrical connection system (Figs 1-7) that is more stable, especially in the case of electrical connection used in dynamic load and vibrations environment conditions, effectively avoiding abnormalities such as failure or collapse of the electrical connection caused by loose connection, and greatly enhancing the reliability and service life of the electrical connection (Paragraph 61).  
	With respect to claim 11, it would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the electrical connection systems of Lettini to comprise the locking cap having a spring positioned in the locking cap and configured for engaging the mounting stud for locking the locking cap with the mounting stud configuration to also provide a configuration that provides an electrical connection system (Figs 1-7) that is more stable, especially in the case of electrical connection used in dynamic load and vibrations environment conditions, effectively avoiding abnormalities such as failure or collapse of the electrical connection caused by loose connection, and greatly enhancing the reliability and service life of the electrical connection (Paragraph 61).  With respect to claim 12, it would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the mounting stud and locking cap further comprising a bayonet groove formed in the mounting stud, the locking cap including at least one pin for engaging the bayonet groove to lock the locking cap with the mounting stud,  since it has been held that a change in form cannot sustain patentability where involved is only extended application of obvious attributes from a prior art.  In re Span-Deck Inc. vs. Fab-Con Inc. (CA 8, 1982) 215 USPQ 835.
Claims 5-8, 10, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lettini (Pat Num 3,922,050) in view of Zhang (CN108666772), as applied to claims 1, 2, & 14 above (herein referred to as modified Lettini), further in view of Girinon (Pat Num 6,991,478).  Modified Lettini discloses an electrical connection system (Figs 1-8) having an electrical terminal that provides a low galvanic emf, wherein the terminal has good torque, axial load characteristics, and does not require access to both sides of the terminal (Col 3, lines 45-55), as disclosed above with respect to claims 1, 2, and 14 above.
	However, modified Lettini doesn’t necessarily disclose the electrical connection system wherein the seal includes an O-ring seal (claims 5 & 17), nor the electrical connection system of claim 1 further comprising a sealing layer covering at least one surface of the ring-shaped lug for sealing the ring-shaped lug with the mounting stud (claim 6), nor the sealing layer covers a plurality of surfaces of the ring-shaped lug for sealing the ring-shaped lug with the mounting stud (claim 7), nor the sealing layer forms a continuous layer over the plurality of surfaces of the ring-shaped lug (claim 8), nor the electrical connection system further comprising a seal positioned between stacked ring-shaped lugs for sealing the ring-shaped lugs with the mounting stud (claim 10), nor the electrical connection system further comprising a seal positioned between the ring-shaped lug and the locking cap for sealing the ring- shaped lug with the mounting stud (claim 15), nor the electrical connection system further comprising a sealing layer covering at least one surface of the ring-shaped lug for sealing the ring-shaped lug with the mounting stud (claim 18), nor the electrical connection system wherein the sealing layer covers a plurality of surfaces of the ring-shaped lug for sealing the ring-shaped lug with the mounting stud (claim 19).
	Girinon teaches an electrical connection device (Figs 1-8) that overcomes the disadvantages associated with common connections (Fig 1), by providing seals  to provide air tight electrical connection to prevent corrosion (Col 5, lines 65-67).  Specifically, with respect to claims 5-8, 10, 15, and 17-19, Girinon teaches an electrical connection system (Figs 1-8), comprising a mounting stud (52, Fig 6) having a base (10) configured for mounting to a conductive surface (Col 6, lines 51-59), at least one ring-shaped lug (210 as shown in Fig 1) configured for being positioned on the mounting stud (52) for surrounding the mounting stud (52), wherein the ring-shaped lug (210 as shown in Fig 1) including an interior channel (internal channel in which the stud extends) extending around the inside diameter thereof (Fig 6),  and a locking cap (62, Fig 6) configured for positioning on the mounting stud (52), wherein the locking cap (62) is further configured for locking with the mounting stud (52) for a secure electrical connection (Col 6, lines 49-59), wherein the electrical connection (Fig 6) further comprises seals (top and bottom 8) in the form of an o-ring (Col 5, lines 65-67), wherein the seals (top and bottom 8) are placed in various locations and completely cover the surfaces in which that are placed (Fig 6).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the electrical connection of modified Lettini to comprise the seals located in various configurations as taught by Girinon because Girinon teaches that such a configuration provides an electrical connection device (Figs 1-8) that overcomes the disadvantages associated with common connections (Fig 1), by providing seals  to provide air tight electrical connection to prevent corrosion (Col 5, lines 65-67) and since utilizing such seals in various locations to cover joining metal parts would have been an obvious matter of design choice and it appears that modified Lettini would perform equally well with the modification.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lettini (Pat Num 3,922,050) in view of Zhang (CN108666772), as applied to claim 1 above (herein referred to as modified Lettini), further in view of Andler et al (Pat Num 2011/0045714, herein referred to as Andler).  Modified Lettini discloses an electrical connection system (Figs 1-8) having an electrical terminal that provides a low galvanic emf, wherein the terminal has good torque, axial load characteristics, and does not require access to both sides of the terminal (Col 3, lines 45-55), as disclosed above with respect to claim 1 above.
	However, modified Lettini doesn’t necessarily disclose electrical connection systems comprising a plurality of ring shaped lugs configured for stacking the mounting stud (claim 9).
	Andler teaches an electrical connection assembly (Figs 1-2), comprising a mounting stud (110, Fig 2) having a base (112) configured for mounting to a conductive surface (Paragraph 13), wherein at plurality of  one ring-shaped lug (104 as shown in Fig 1) is configured for being positioned on the mounting stud (110) for surrounding the mounting stud (110), wherein each ring-shaped lug (104 as shown in Fig 1) includes an interior channel (internal channel in which the stud extends) extending around the inside diameter thereof (Fig 2),  and a locking cap (208, Fig 2) configured for positioning on the mounting stud (110), wherein the locking cap (208) is further configured for locking with the mounting stud (110) for a secure electrical connection (Fig 1).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the electrical connection assembly of modified Lettini to comprise the multiple ring shaped lugs configuration as taught by Andler because doing such reduces the number of connections and  since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  (St. Regis Paper Co v. Bemis Co., 193 USPQ 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various electrical connection systems.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
July 30, 2022